REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 14, 2010, by and among Man Shing Agricultural Holdings, Inc., a Nevada corporation, with headquarters located at Unit 1005, 10/F, Tower, Hunghom Commercial Centre, 37 Ma Tau Wai Road, Hunghom, Kowloon, Hong Kong (the “Company”), and Guang Dong ZhiBo Investment Co.,Ltd (the “Investor”). WHEREAS: A.In connection with the Securities Purchase Agreement by and among the parties hereto of even date herewith (the “Securities Purchase Agreement”), the Company has agreed, upon the terms and subject to the conditions of the Securities Purchase Agreement, to issue and sell to the Investor secured units (the “Unit(s)”) where each unit shall consist of (i) one three (3) year eight percent (8%) annual interest $100,000 convertible redeemable debenture (the “Debenture”) to be convertible into that number of shares of the Company’s common stock, par value US$0.001 per share, (ii) 80,000 shares of the Company’s common stock, par value US $0.001 (collectively referred to as the “Common Stock”), and (iii) one Right to acquire an additional Unit within three years, pursuant to the terms of the Securities Purchase Agreement for an aggregate purchase price of up to Five Hundred Thousands U.S.
